UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7540


WILLIE D. WORLEY, JR.,

                Plaintiff - Appellant,

          v.

ALVIN KELLER, Secretary of Prisons; ROBERT LEWIS, Director
of Prisons; HATTIE B. PIMPONG, Chief Disciplinary Hearing
Officer; REGINALD E. MIGETTE, SR., Chairman of Inmate
Grievance Board,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-ct-03012-BO)


Submitted:   March 22, 2012                 Decided:   April 11, 2012


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Willie D. Worley, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Willie     D.    Worley,       Jr.   appeals   the    district      court’s

dismissal of his complaint and its denial of his motion to alter

judgment.     For the reasons that follow, we vacate the district

court’s dismissal of Worley’s complaint and remand for further

proceedings.

            Worley, a North Carolina prisoner, brought a pro se

civil complaint under 42 U.S.C. § 1983 (2006) against certain

officials     of    the     North    Carolina      Department      of    Corrections.

Worley’s complaint alleged that prison staff habitually falsely

charged him and other prisoners with misconduct and that the

hearings afforded by the prison were not fair and impartial.                        As

an   aspect    of    the     injury    alleged,      Worley      cited    the   $10.00

administrative fee assessed against prisoners found guilty of

misconduct.

            The     district       court    reviewed   Worley’s         complaint   and

dismissed it as frivolous under 28 U.S.C. § 1915(e)(2) (2006).

In its order, the court cast Worley’s complaint as a claim that

the $10.00 administrative fee is unconstitutional.                       Worley filed

a motion to alter judgment stating that the district court had

misunderstood the basis for his complaint.                  The motion, in fact,

expressly     stated        that    “Plaintiff      do[es]       not     dispute    the

constitutionality of the Department of Correction[]s assessing a



                                            2
$10.00    administrative                 fee.”         The   district         court     denied         the

motion.

               A       pro   se     litigant’s         pleadings       are     to   be      liberally

construed.             Gordon       v.    Leeke,       574   F.2d      1147,    1151       (4th    Cir.

1978).       Once construed liberally, however, a federal court must

dismiss       an       in    forma       pauperis         case   at     any    time        the    court

determines that the action is frivolous, malicious, fails to

state    a     claim         upon    which       relief      may      be     granted,       or    seeks

monetary       relief        against       a   defendant         who    is    immune       from    such

relief.             28       U.S.C.        § 1915(e)(2)(B).                   Although           not     a

comprehensive definition, a suit is frivolous if it lacks an

arguable basis in law or fact.                            Nagy v. FMC Butner, 376 F.3d

252, 256-57 (4th Cir. 2004).                          We review such dismissals for an

abuse of discretion.                Id. at 254.

               We find that the district court abused its discretion

in   dismissing             Worley’s      suit       as   frivolous.           To     be    sure,       we

understand fully the inherent awkwardness faced by the district

court     in       examining         a    complaint          alleging,        in    essence,           the

existence         of    a    pattern      and        practice    of    false       allegations          of

institutional violations.                      Nevertheless, by misstating Worley’s

claim — and failing to rectify the error in response to Worley’s

motion       to    alter       judgment          —    the    district         court’s       frivolous

determination is untenable.                          We therefore vacate the district

court’s dismissal and remand for further proceedings.                                       In doing

                                                      3
so, we express no view as to whether Worley’s complaint can be

sustained.      We     simply    recognize    that   the   claim   the   district

court   professed      to     dismiss   is    not    the   claim   contained    in

Worley’s complaint.         Worley’s motion for appointment of counsel

is denied as moot.          We dispense with oral argument because the

facts   and   legal     contentions     are   adequately     presented    in   the

materials     before    the     court   and   argument     would   not   aid   the

decisional process.

                                                           VACATED AND REMANDED




                                         4